DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The abstract of the disclosure is objected to because:
	The abstract is more than 150 words; and 
	In line 2 of the abstract, “having main wheel” should be “having a main wheel”.  Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claim 1 is objected to because of the following informalities:  
	In claim 1, line 2, the limitation “having main wheel (wheel 46)” should be “having a main wheel (wheel 46).
	  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 6, line 1, the limitation “the second of the frame” is unclear.  For the purpose of examination, this limitation is taken to mean “the second side of the frame”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over patent number US 3,788,670 to Petersen.

Regarding claim 1, Petersen discloses a multifunctional sidecar for a motorcycle (10), comprising: 
	a frame (13) detachably provided at a side of the motorcycle and having main wheel (wheel 46) at a side thereof; 
	a base plate (middle inboard panel 58) rotatably coupled to a first side of the frame and folded in an upright position or unfolded to overlap a top of the frame (middle inboard panel 58 is rotatably coupled to middle inboard panel 59, is atop lateral member 19, and extends along a bottom of frame 13, Figs. 5 and 8); 
	a side plate (middle inboard panel 59) rotatably coupled to a second side of the frame and folded in an upright position or unfolded to extend from the second side of the frame (middle inboard panel 59 can be folded in an upright position and extends along a longitudinal side of the frame 13, Figs. 5, 8 and 10); 
	a rear plate (rear inboard panel 66 and rear center panel 67) rotatably coupled to a rear portion of the frame and folded in an upright position or unfolded to extend from the rear portion of the frame (rear inboard panel 66 and rear center panel 67 are hinged to middle inboard panels 58 and 59, See Figs. 5 and 8); 
	supports (legs 81 and 86) supporting the side plate (middle inboard panel 59) and the rear plate when the side plate and the rear plate are in the unfolded positions; and a coupling device (adjustable length link 37) connecting the sidecar with the motorcycle.


Allowable Subject Matter
Claims 6 and 7 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 2 – 5 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:

Regarding independent claim 2, Petersen discloses the sidecar of claim 1, but does not teach wherein the base plate includes a first base board rotatably coupled to the frame by a first base hinge and a second base board rotatably coupled to the first base board by a second base hinge, the side plate includes a first side board rotatably coupled to the frame by a first side hinge, a second side board rotatably coupled to the first side board by a second side hinge, and a third side board rotatably coupled to the second side board by a third side hinge, and the rear plate includes a first rear board rotatably coupled to the frame by a first rear hinge, a second rear board rotatably coupled to the first rear board by a second rear hinge, and a third rear board rotatably coupled to the second rear board by a third rear hinge.  Claims 3 – 5 depend from claim 2, and therefore, are also not allowed.



Regarding claim 8, Petersen discloses the sidecar of claim 1, but does not further teach the sidecar comprising a buoyant seating member having a seat and detachably provided on the top of the frame.  Since, Petersen’s sidecar is a fold out camping unit, it is not obvious to modify it to include buoyant seating.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

	US 4,580,652	to	Turner et al.	Motorcycle Sidecar.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Felicia L. Brittman whose telephone number is (313)446-6512.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on (571)270-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Felicia L. Brittman/         Examiner, Art Unit 3611                    


/TONY H WINNER/           Primary Examiner, Art Unit 3611